Citation Nr: 1147456	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  97-10 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness, claimed as Gulf War syndrome, to include chronic fatigue syndrome and fibromyalgia.

2.  Entitlement to an initial evaluation in excess of 20 for lumbosacral strain.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracic spine disability.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to September 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from October 1995, September 1996, and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  An October 1995 rating decision, in pertinent part, continued a 10 percent evaluation for service-connected lumbosacral strain.  A September 1996 rating decision, in pertinent part, denied service connection for PTSD and chronic fatigue syndrome and continued a 10 percent evaluation for lumbosacral strain.  In February 1997, the RO granted an increased 20 percent evaluation for lumbosacral strain, effective March 23, 1995.  A May 2009 rating decision denied service connection for cervical spine degenerative disc disease status post fusion, and degenerative changes of the thoracic spine because new and material evidence had not been submitted.  

In a March 2011 travel Board hearing the Veteran provided testimony with respect to whether new and material evidence had been received to reopen claims of entitlement to service connection for a cervical spine disability and a thoracic spine disability; the hearing transcript has been associated with the claims file.  

In August 2004, the Board remanded the issues of entitlement to service connection for PTSD, entitlement to service connection for an undiagnosed illness claimed as Gulf War syndrome, and entitlement to an increased rating for lumbosacral strain for further development.  These claims are once again before the Board.  Unfortunately, although further delay is regrettable, the Board finds an additional remand is warranted before it can adjudicate the Veteran's claims for service connection for an undiagnosed illness claimed as Gulf War syndrome, and for an increased rating for lumbosacral strain.

Concerning the claim for service connection for PTSD, significant additional evidence has been associated with the claims file after the August 2004 Board remand and a supplemental statement of the case (SSOC) was never provided.  See 38 C.F.R. § 20.1304 ; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Additionally, the Veteran has not yet been afforded a hearing on this issue.  See 38 C.F.R. § 20.904 (a)(3)(noting a Board decision may be vacated when there was a prejudicial failure to afford the appellant a personal hearing.  As the present decision grants in full the issue of service connection for PTSD, the Veteran is not prejudiced by the Board considering this evidence in the first instance.  38 C.F.R. §§ 20.904, 20.1304; see Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

The issues of entitlement to (1) service connection for an undiagnosed illness, claimed as Gulf War syndrome, to include chronic fatigue syndrome and fibromyalgia, (2) an initial evaluation in excess of 20 for lumbosacral strain, (3) service connection for a cervical spine disability, and (4) service connection for a thoracic spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an unappealed June 2007 rating decision, the RO denied service connection for cervical spine degenerative disc disease, status post fusion, and for degenerative changes of the thoracic spine.  

2.  The evidence received since the June 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for a cervical spine disability. 

3.  The evidence received since the June 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for a thoracic spine disability. 

4.  The Veteran's claimed in-service sexual assault is adequately supported by objective evidence of record and the Veteran is shown by competent medical evidence to have PTSD etiologically related to this confirmed in-service stressor.  


CONCLUSIONS OF LAW

1.  The June 2007 rating decision, which denied service connection for cervical spine degenerative disc disease, status post fusion, and for degenerative changes of the thoracic spine, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  The evidence received subsequent to the June 2007 rating decision is new and material; the claim for service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2011). 

3.  The evidence received subsequent to the June 2007 rating decision is new and material; the claim for service connection for a thoracic spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2011). 

4.  PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. 

In a January 2009 letter, VA informed the Veteran of the evidence necessary to substantiate his new and material evidence claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  This letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date; included an explanation of the meaning of both "new" and "material" evidence; and described the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final VA denial.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006). 

With respect to the Veteran's claim for service connection for PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) medical records, and VA examinations have been associated with the claims file.  Although a VA examination was not conducted with respect to the Veteran's new and material evidence claims, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  38 C.F.R. § 3.159(c).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for the claimed disorder, there must be (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

1.  New and Material Evidence

The RO previously considered and denied the Veteran's claims for service connection for cervical and thoracic spine disabilities in a June 2007 rating decision.  The claims folder reveals additional evidence was received after the June 2007 rating decision during the appellate time frame.  Therefore, the Board must determine whether the submissions received during the period for appealing a decision contain new and material evidence relating to a pending claim.  See Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011); 38 C.F.R. §§ 3.156(b), 20.201.

The Veteran had until June 2008 to appeal the June 2007 rating decision, which denied the Veteran's increased rating claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302.  During that time period, the claims folder reveals that a statement of the Veteran was received in July 2007, a mental health VA examination was conducted in April 2008, and a VA examination for chronic fatigue syndrome, fibromyalgia, Gulf War and the spine was conducted in May 2008.  Those submissions are the only "new" evidence during the relevant appellate time frame.

The Board concludes that none of these "new" submissions were intended to be a timely appeal to the June 2007 rating decision.  That is, although timely, the Veteran never indicated in any of these submissions a desire to appeal the June 2007 rating decision.  Although the July 2007 statement notes the Veteran disputed some facts from the June 2007 rating decision, it specifically concerned the pending hearing from the issues remanded by the Board in August 2004 and the VA examination for the left ankle.  There was no indication in that statement that the Veteran disagreed with the decision on the thoracic or cervical spine.  

The finality of the June 2007 rating decision, however, is not solely determined by whether a timely notice of disagreement was filed by the Veteran.  Under 38 C.F.R. § 3.156(b), "new and material evidence" received prior to the expiration of the appeal period, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Bond, No. 2010-7096, 2011 WL 4684291.  In the present case the July 2007 statement of the Veteran does not reference the cervical or thoracic spine and as such does not constitute new and material evidence.  Likewise, the April 2008 mental health VA examination is not relevant to the claims for service connection for the cervical and thoracic spine.  The May 2008 VA examination contains subjective complaints and findings for the lumbosacral spine.  Arguably, these complaints and findings may also encompass the thoracic spine.  However, the thoracic spine claim was denied in June 2007 as there was no evidence of a thoracic spine disability during service and no evidence that such a disability was caused by service.  Therefore, additional symptoms and findings of the current disability do not constitute new and material evidence under 38 C.F.R. § 3.156(b); see Kent v. Nicholson, 20 Vet. App. 1, 10   (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"); Voracek v. Nicholson, 421 F.3d 1299, 1304 (Definition of new and material contained in 38 C.F.R. § 3.156(a)  applies to 38 C.F.R. § 3.156(b) ).  As the Veteran did not timely appeal the June 2007 decision and no new and material evidence was submitted during the 1 year appeal period, the June 2007 rating decision became final. 38 U.S.C.A. §§ 7103(a) , 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2010).

As the June 2007 rating decision is final, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

If new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  New evidence means existing evidence not previously submitted to agency decisionmakers. 38 C.F.R. § 3.156(a) (2011). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence received is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus v. Principi, 3 Vet. App. at 512. 

The last final rating decision addressing the Veteran's cervical and thoracic spine disabilities was in June 2007.  In that decision, the RO found that there was no evidence of a cervical or thoracic spine disability during service, and no evidence that such disabilities were caused by service.  Therefore, the Board finds that new and material evidence in this case must indicate degenerative disc disease of the cervical or thoracic spine manifested to a compensable degree within one year of the Veteran's separation from service, or it must indicate that the Veteran has a currently diagnosed cervical or thoracic spine disability etiologically related to service. 

Evidence received subsequent to the June 2007 rating decision in relation to the claimed cervical and thoracic spine disabilities includes VA treatment records dated from 2006 to 2009; lay statements from the Veteran, and a March 2011 Board hearing transcript.  This evidence is new in that it has not previously been received and is not cumulative or redundant of evidence previously of record. 

VA treatment records reflect current diagnoses of degenerative disc disease of the thoracic spine, nonprogressive wedge compression fracture in T11, a history of anterior cervical diskectomy and fusion, central and right paracentral disc bulge at C3-C4 with mild spinal canal stenosis and mild right neural foraminal narrowing, and reported complaints of neck and back pain since service.  During a March 2011 Board hearing, the Veteran indicated that he was being treated for cervical and thoracic pain within one year of his discharge from service.  The Veteran indicated that his primary care physician, when reviewing his x-rays, had stated that his cervical and thoracic condition were from an old injury.  He indicated that his treating physicians had indicated that his current cervical and thoracic problems were related to his in-service injury to the lumbar spine.  VA treatment records identify current cervical and thoracic spine disabilities.  The Veteran has provided testimony indicating that he has had treatment for chronic symptomatology since service, and he indicated that his treating physicians have related his cervical and thoracic spine disabilities to his in-service injury.  Accordingly, the Board finds that new and material evidence sufficient to reopen claims of entitlement to service connection for a cervical spine disability and a thoracic spine disability have been received, and both the claims have been reopened.  However, as explained in the REMAND below, further development is necessary before the Board can address the merits of the Veteran's claims.

2.  PTSD 

The Veteran seeks service connection for PTSD.  As an initial matter, the April 1988 enlistment examination raises a question as to whether a psychiatric disability was noted upon entry.  A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel  concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004). 

In this case, the Veteran's April 1988 enlistment examination reflects the examiner first evaluated the psychiatric system as normal, but subsequently, indicated it was abnormal and indicated there were repeated suicide attempts.  The summary of defects and diagnoses indicated the Veteran had three suicide attempts; however, the Veteran's mother indicated he never attempted suicide but rather had only thought about it.  It appears that the Veteran may have initially been disqualified for psychiatric reasons in April 1988.  Subsequently, he was deemed to be qualified for service in January 1990.  A small notation in the summary of defects and diagnoses seems to indicate that number 42 (the box for psychiatric evaluations) was "normal MD 1-5-90."  As the examiner never reported a specific psychiatric disability and as there is conflicting evidence as to the reported suicide attempts, and further considering the fact that the Veteran was subsequently reevaluated and accepted for service, the Board finds that there is no psychiatric disability noted on entry and he is presumed to have entered service in sound condition.  38 U.S.C.A. §§ 1111 , 1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Because the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service and (2) that such disease or injury was not aggravated by service. VAOGCPREC 3-03. 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Vanerson, 12 Vet. App. at 261.  The Court has held that the transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Similarly, the law has provided that history provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1) ; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In the present case, the only indication of preexistence of a psychiatric disability is a notation of prior suicide attempts per the Veteran's reported history.  As noted above, however, there is a conflicting report that there were no attempts, only a thought about suicide.  There is no other evidence of record to elucidate the nature of the injury; any residuals; the course of treatment, or any other factors that may enable the Board to gauge any relevant information as to its preexistence.  As such, the Veteran's history alone, without any further corroborating evidence of symptoms, diagnosis or treatment during childhood, is insufficient to overcome the presumption of soundness. 

Because the presumption of soundness has not been rebutted, the claim becomes one of service connection, without consideration of aggravation of a preexisting condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Service connection for PTSD requires the following three elements: [1] a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2011). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) (2011).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the Veteran "engaged in combat with the enemy." Id.  

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the Veteran's service."  Id.  

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

Additionally, the law provides that if a PTSD claim is based on inservice personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) . 

Additionally, under 38 C.F.R. § 3.304(f) , VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an inservice personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 

The Veteran has received mental health treatment at the VA Medical Center and the Vet Center since 1992.  The Board notes that the record shows that the Veteran started treatment within one year of his separation from service.  Vet Center records dated in 1992 reflect a diagnosis of PTSD and VA medical records show that the Veteran was in a PTSD medication check group.  VA treatment records dated in 1993 note possible PTSD.  The April 2008 VA examination confirmed a diagnosis of PTSD.  Therefore, the Board finds the Veteran has a current diagnosis of PTSD.  The remaining question is whether there is sufficient evidence that the claimed in-service stressor occurred and a link between the current diagnosis and an inservice stressor.

In the present case, the Veteran has identified stressors related to combat or to a fear of hostile military or terrorist activity, and he has identified a stressor based on an in-service sexual assault.  The Veteran described an in-service sexual assault in various lay statements, in statements provided during the course of his psychiatric evaluations, and in his RO hearing testimony.  In an earlier July 1997 RO hearing and in a December 1998 statement, the Veteran indicated that he was sexually propositioned and assaulted while in a make-shift latrine, and that he fought back by stabbing his attacker with his bayonet.  In later VA treatment reports and during an April 2008 VA psychiatric examination, the Veteran provided a more detailed account, indicating that he was in fact overpowered by his attacker and was sodomized.  He indicated that during the attack, he was able to reach for his bayonet and stabbed his attacker three times.  He indicated that two or three days later, his attacker's sergeant had gotten a hold of him from behind in a "death hold" and threatened to kill him if he ever stated anything about the other soldier's action toward him.  Service treatment and personnel records do not reflect any notation of a sexual assault or any mental health treatment during service.  Service personnel records reflect that the Veteran received a bar to reenlistment for unauthorized ammunition found in his room during inspection and subsequently, after counseling and a Commander's recommendation he requested separation from service in 1991.


Concerning the Veteran's stressor related to combat or to a fear of hostile military or terrorist activity, service personnel records reflect "duty in imminent danger pay area Saudi Arabia" from October 1990 until April 1991.  A response from the U.S. Army and Joint Services Records Research Center (JSRRC)(formerly the United States Armed Services Center for Research of Unit Records (CURR)) confirmed there were generally scud missiles in Saudi Arabia during the Veteran's tour there (although it could not be confirmed that the Veteran's unit was camped at the specified bases) and further noted that the unit completed missions which would require the unit to pass through areas where battles had just been fought and the destruction and devastation of war would have been present.

A 1992 VA examination diagnosed PTSD from generalized stressors from the Persian Gulf.  A December 1995 VA examination included a review of the claims file.  The VA examiner noted the Veteran's combat-related stressors and noted an identified stressor based on the Veteran's in-service sexual assault.  The VA examiner noted that the Veteran was involved in both individual and group therapy at the Vet Center.  A mental status examination was completed.  The Veteran was diagnosed with very severe, chronic PTSD.  

VA treatment reports include a February 2007 psychological testing report.  The tests administered included the Minnesota Multiphasic Personality Inventory-2 and the Million Multiaxial Inventory-3.  Psychological testing results were discussed in detail and the Veteran was diagnosed with PTSD secondary to military sexual trauma and depression, not otherwise specified.  The Veteran's psychologist stated that recently conducted psychological testing results were consistent with the Veteran's reported history of trauma (completed sexual assault) and persistent symptoms of both PTSD and mood disorder.  The Veteran's report of the details of the sexual assault was noted to be credible and had been consistent across the treatment period with this clinician.   

An April 2008 VA examination included a review of the claims file.  The Veteran's prior VA examination, RO hearing, VA treatment, and Vet Center treatment were noted.  The Veteran identified two traumatic stressors, including his in-service sexual assault described above.  The VA examiner stated with respect to the Veteran's sexual assault, that the Veteran's report of this traumatic stressor was incredibly detailed and consistent with medical records found in the Veteran's electronic medical chart from his individual psychotherapy from October 2006 to March 2008.  The VA examination included a detailed account of the Veteran's pre-military, military, and post-military history as well as a discussion of the Veteran's work, social, legal, and mental health history.  A mental status examination was completed.  The Veteran presented as quite tearful while describing his history of sexual assault while in Iraq.  He reported that he had great difficulty disclosing this to others, especially men, and he had great difficulties trusting men.  The VA examiner noted that the Veteran provided a great amount of detail about his sexual assault and was very explicit in his descriptions, but was appropriately inclusive of information.  The VA examiner found that Veteran presented with the full range of symptoms consistent with PTSD.  Psychological testing included the Beck Depression Inventory II, the Impact Event Scale, and the Mississippi Scale for Combat-related PTSD to determine the impact of his second identified stressor.   Psychological testing was consistent with the Veteran's reports during the Veteran's evaluation.  It was noted that while the Mississippi Scale for Combat-related PTSD would not support a diagnosis of PTSD resulting from combat in this case, psychological testing did support a diagnosis of PTSD due to military sexual trauma.

The VA examiner stated on the basis of all objective measures and the Veteran's symptoms presentation during evaluation, that the Veteran was experiencing symptoms consistent with PTSD secondary to military sexual trauma.  The Veteran had a clear criterion A stressor of the sexual assault, and his stressor was given in considerable detail.  His actions were consistent with what would have been expected of a male who had been assaulted in such a way while in the military, and who had been able to learn, with therapy, to discuss the trauma more openly.  The Veteran's lack of report of this incident was entirely consistent with what was typically seen with military sexual trauma, especially in situations where authority figures had threatened against disclosure.  He was, thus, very unlikely to report this incident in any manner for fear of retaliation and retraumatization.  The Veteran did, however, report this in therapy at the Vet Center and in his VA treatment.  The Veteran's criterion A stressor had also been verified through his VA psychologist in conducting extensive individual psychotherapy as it appeared clear that the Veteran's PTSD resulted from this military sexual trauma.  The Veteran presented with a full range of criteria for PTSD. The Veteran was diagnosed with PTSD, chronic, mild, secondary to military sexual trauma.  

In the present case, two VA psychologists, the Veteran's treating psychologist, and an April 2008 VA examiner, have confirmed the validity and credibility of the Veteran's identified in-service sexual assault.  A December 1995 VA examiner also noted that Veteran's identified stressors in confirming his diagnosis of PTSD.  The Veteran's VA psychologist noted the Veteran's identified stressors during the course of the Veteran's treatment for PTSD.  Objective psychological testing was completed in February 2008 and during the Veteran's April 2008 VA examination, further confirming the validity of both the Veteran's diagnosis of PTSD and his in-service sexual assault.  The Veteran continues to have a DSM-IV diagnosis of PTSD secondary to military sexual trauma.  The Veteran's treating psychologist and an April 2008 VA examiner have related the Veteran's PTSD directly to his in-service sexual assault.  It is clear from the medical evidence of record, that the Veteran's current diagnosis of PTSD is related to his identified in-service sexual assault.  

According to the United States Court of Appeals for Veterans Claims (Court or CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

The Veteran's claimed stressor, an in-service sexual assault, has been verified by two different VA psychologists who find the reports to be valid and credible based on the nature of his reports and on objective psychological testing.  In light of the examinations which corroborated the presence of an inservice sexual assault and given the Veteran's consistency and detail in reporting the incident, the Board finds there is an inservice stressor.  See Patton, 12 Vet. App. 272.  Finally, the Board finds the diagnoses of PTSD and PTSD secondary to military sexual trauma provided by the December 1995 VA examiner, the Veteran's VA psychologist, and the April 2008 VA examiner are probative in this case and provide the requisite nexus.  The diagnoses were based on examination of the Veteran, and meet the DSM-IV criteria for a psychiatric diagnosis.  The medical evidence reviewed and discussed by the VA examiners was factually accurate.  The Veteran's VA psychologist is familiar with the Veteran's psychiatric history and she had discussed the Veteran's identified stressor during the course of treatment.  Objective psychological testing lends additional support to finding that the Veteran's PTSD is related to his reported in-service sexual assault.  Furthermore, the Veteran has service in Saudi Arabia where the JSRRC confirmed he served in an area where he would have been exposed to fear of hostile military or terrorist activity and has also been diagnosed with PTSD, in part, based upon this exposure.  In light of the foregoing, the Board finds that service connection for PTSD secondary to military sexual trauma is warranted.  


ORDER

The claim of entitlement to service connection for a cervical spine disability is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for a thoracic spine disability is reopened, and to this extent only, the appeal is granted.

Service connection for PTSD is granted.


REMAND

1.  Service Connection for an Undiagnosed Illness Claimed as Gulf War Syndrome and an Increased Evaluation for Lumbosacral Strain

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before the Board will be granted if an appellant expresses a desire for one. 

As noted in the introduction, in August 2004, the Board remanded the issues of entitlement to service connection for an undiagnosed illness claimed as Gulf War syndrome, and entitlement to an increased rating for lumbosacral strain for further development.  It is not clear if all of the requested development has been completed and no supplemental statement of the case (SSOC) has been issued. 

Furthermore, with respect to the Veteran's claims for service connection for an undiagnosed illness claimed as Gulf War syndrome, and his claim for an increased evaluation for lumbosacral strain, the Veteran indicated in a March 2011 correspondence that he wanted to appear at both a DRO hearing and at a Board hearing before a Veterans Law Judge of the Board.  In a June 2006 correspondence, the Veteran clarified that he wished to have a DRO hearing and a videoconference hearing before a member of the Board.  The Veteran has already been afforded a DRO hearing at the Pittsburgh Regional Office in conjunction with his claims for service connection for an undiagnosed illness claimed as Gulf War syndrome and for an increased evaluation for lumbosacral strain.  Therefore, the Board finds that the Veteran's DRO hearing request with respect to these issues has been met.  The Veteran, however, has not yet been afforded a Board hearing in conjunction with his claim for service connection for an undiagnosed illness claimed as Gulf War syndrome, or for his increased rating for lumbosacral strain.  Because videoconference hearings are scheduled by the RO, the Board is remanding these issues for that purpose.  See 38 C.F.R. § 20.704(a) (2011). 

2.  Service Connection for Cervical and Thoracic Spine Disabilities

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

VA treatment records reflect current diagnoses of degenerative disc disease of the thoracic spine, nonprogressive wedge compression fracture in T11, a history of anterior cervical diskectomy and fusion, central and right paracentral disc bulge at C3-C4 with mild spinal canal stenosis and mild right neural foraminal narrowing, and reported complaints of neck and back pain since service.  During a March 2011 Board hearing, the Veteran indicated that he was being treated at VA for cervical and thoracic pain within one year of his discharge from service.  He indicated that his primary care physician, when reviewing his x-rays, had stated that his cervical and thoracic spine conditions were from an old injury.  

In light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran's cervical and thoracic spine disabilities are etiologically related to service.

The Board notes that in providing an opinion, the VA examiner should consider lay evidence provided by the Veteran.  In that regard, the Veteran is competent to report his symptomatology in service.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a Veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a Veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure all development requested by the August 2004 Board remand has been completed.
2.  The RO should schedule the Veteran for a video conference hearing before a Veterans Law Judge of the Board as soon as it may be feasible.  The RO should send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file. 

3.  The RO/AMC should refer the case for a VA orthopedic examination to address the etiology of the Veteran's claimed cervical and thoracic spine disabilities.  The claims folder, along with a copy of this remand, must be made available to the examiner for review before the examination.  The examiner must review the entire claims folder to include available service records and lay testimony provided by the Veteran. 

The examiner should identify all current cervical and thoracic spine disabilities.  For each such diagnosis, the examiner should render an opinion as to whether any currently diagnosed disorder is at least as likely as not etiologically related to the Veteran's military service.

The examiner should also indicate whether is at least as likely as not that arthritis of the cervical and/or thoracic spine was manifest to a compensable degree within one year of the Veteran's separation from service. 

The examiner should indicate whether any currently diagnosed disorder is at least as likely as not caused or aggravated by the service-connected lumbar spine.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  

3.  After development has been completed, the RO/AMC should review the Veteran's claims based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case addressing these issues, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board emphasizes that this claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


